Exhibit 10.16

 

 

June 20, 2003

 

Mr. Jack Griffin
401 Brookbend Road
Fairfield, Connecticut 06824


Dear Jack:

This is to confirm Meredith Corporation's offer to employ you in New York, New
York, as President, Magazine Group of Meredith Corporation, reporting to Steve
Lacy (or his successor if applicable), and the terms and conditions of your
employment. In your position, you will have the full responsibility and
authority commensurate with being President of Meredith's Magazine Group.

Your base salary (annualized) for year one (start date through 6/30/04) will be
$500,000. Subsequent to year one, you will be eligible for merit consideration
pursuant to company policy. You will be eligible to participate in the Meredith
Management Incentive Plan (or any successor or replacement annual incentive plan
of Meredith) ("MIP") for such periods as it continues in effect, subject to the
terms of the Plan and to the discretion vested in Meredith by the Plan. Under
this Plan you will receive a guaranteed Target Bonus for the 03/04 fiscal year
of sixty percent (60%) of base pay (i.e. $300,000), assuming you remain within
Meredith's employment throughout the 03/04 fiscal year, subject to approval of
the Compensation Committee at its regular August 2003 meeting.

You will receive a one time Signing Bonus of One Hundred Seventy-Five Thousand
Dollars ($175,000.00) less applicable withholdings and deductions.

You will receive an Annual Stay Bonus of Seventy-Five Thousand Dollars
($75,000.00) less applicable withholdings and deductions, to be payable in
twelve (12) equal installments of Six Thousand Two Hundred-Fifty Dollars
($6,250) commencing with the first regular payday in July 2004 and continuing on
the first regular payday of each month thereafter, conditioned on your
continuing employment with Meredith on each such payday.

Meredith will pay up to Thirty Thousand Dollars ($30,000) less applicable
withholdings and deductions to reimburse you for those closing costs associated
with the refinancing of your residences located in Connecticut and
Massachusetts, upon receipt of verification of such expenditures incurred by
you.

You will be provided with a one time grant of 10,000 shares of restricted stock
(with a three (3) year cliff vesting), at the August 2003 meeting of the
Compensation Committee of Meredith's Board of Directors, subject to the
Committee's approval of said grant.

You will be granted 25,000 nonqualified unrestricted stock options (with a three
(3) year cliff vesting) in accordance with the terms and provisions of
Meredith's nonqualified stock incentive plan, at the August 2003 meeting of the
Compensation Committee of Meredith's Board of Directors, subject to the
Committee's approval of said grant.

Subsequent to the 03/04 fiscal year, you will be entitled to participate in
Meredith's executive long term incentive plan, in accordance with all of the
terms and provisions of such plan as determined by the Compensation Committee of
Meredith's Board of Directors upon the recommendation of the Chief Executive
Officer of Meredith.

You will also be entitled to participate in the Meredith Executive Stock
Ownership Program with a target ownership goal of Twenty Thousand (20,000)
shares.

Meredith will reimburse you in accordance with Meredith policy, for reasonable
expenses incurred by you in connection with the performance of your duties for
Meredith, including, without limitation, for reasonable meals, transportation
and living expenses incurred by you in performing your services.

Meredith will provide you with an automobile allowance during your employment,
pursuant to Meredith's executive automobile policy. In addition, Meredith will
reimburse you for the regular annual dues for the Union League Club and the Yale
Club, and for initiation fees and regular annual dues for a mutually agreed upon
Country Club, incurred by you in furtherance of Meredith's business. These
benefits will be subject to applicable withholdings and deductions.

You will be entitled to reasonable vacation time, (not less than four (4) weeks
per year) consistent with your executive position and the policies of Meredith.
To the extent you otherwise qualify for the following benefits under the terms
and conditions of each benefit, you will also be entitled to participate in
Meredith's short term disability, long term disability, life and medical
insurance, Meredith's Savings and Investment Plan (401K), Meredith's Employees'
Retirement Income Plan, and Meredith's nonqualified retirement plans.

Simultaneously, with the execution of this Employment Agreement, you and
Meredith will also enter into Meredith's Amended and Restated Severance
Agreement ("Severance Agreement").

It is understood that this Employment Agreement may be terminated at any time
for "cause" in which case you will receive only your Base Salary through the
date on which notice of termination is given. Cause is defined as misconduct in
the performance of duties (including, but not limited to a violation of the
Meredith Code of Business Conduct and Ethics, or any successors thereto),
commission of a felony, or a crime involving the misappropriation of Meredith
property, insubordination (after due written warning thereof and an opportunity
to cure), professional misconduct that can reasonably be expected to bring
public embarrassment or disgrace to Meredith, or your inability to perform your
duties due to death or disability.

If Meredith terminates your employment without cause, then you will receive the
equivalent of your regular biweekly Base Pay, on a regular payday basis, plus
group health insurance coverage for a period of twelve months following the date
of notice to you. If you have not located comparable employment within the date
of notice to you, then you will receive an additional six months of salary
continuation unless and until you have located comparable employment.
Furthermore, if such termination occurs prior to the three year cliff vesting of
the restricted stock and the stock options described above, that restricted
stock and those stock options will continue to vest on schedule, and you will
have the right to exercise those vested stock options for a period ending on the
Date of Expiration set forth in the Stock Option Agreement.

If your employment is terminated without cause or due to death or disability,
then you will also receive a proportionate part of any MIP Bonus for the fiscal
year in which the termination occurs.

In return for the above consideration and in acceptance of this offer you agree
to the following terms below:

> 1. While this Employment Agreement is in effect:
> 
> > A.  And for a period of twelve months thereafter (restricted period), you
> > will not solicit for employment, refer for employment, employ in any
> > capacity or advise or recommend to any other person or entity that it employ
> > or solicit for employment any person who as of your last day of employment,
> > or at any time during the restricted period, was an employee in Meredith's
> > Publishing Group; and
> > 
> > B.  In the event that you voluntarily terminate your employment with
> > Meredith, then for a period of nine months following such termination, you
> > will not render services directly or indirectly as an employee, officer,
> > director, consultant, independent contractor, or in any other capacity with
> > respect to the entities set forth in Schedule A hereto, provided however,
> > that this Clause 1.B. will not apply, 1) in the event of your relocation to
> > any place more than twenty-five (25) miles from the New York, New York
> > location at which you historically perform your duties or from the location
> > where you maintain your primary residence, except for required travel by you
> > on Meredith business; or 2) in the event of a change in your reporting
> > relationship such that you do not report directly to the President,
> > Publishing Group of Meredith; President of Meredith; Meredith's Chief
> > Executive Officer; or the Board of Directors. In the event the circumstances
> > set forth in this Clause 1.B.1) or 1.B.2) apply, then such voluntary
> > termination shall be treated as a termination without cause for purposes of
> > this Employment Agreement.
> 
> 2. You will not use, divulge, sell or deliver to or for yourself or any other
> person, firm or corporation other than Meredith any confidential information
> of Meredith in any form or memoranda, reports, computer software and data
> banks, customer lists, employee lists, contracts, strategic plans and any and
> all other documents containing trade secrets concerning Meredith and its
> business operations ("Confidential Information"). Confidential Information
> does not include information available from or which can be ascertained
> through public means (e.g., phone books, published materials or industry
> publications). You will destroy or surrender to Meredith all Confidential
> Information and all other property belonging to Meredith at the conclusion of
> your employment.
> 
> 3. You agree to cooperate with Meredith, in the truthful and honest
> prosecution and/or defense of any claim in which Meredith may have an interest
> (with the right of reimbursement for reasonable expenses actually incurred)
> which may include, without limitation, being available to participate in any
> proceeding involving Meredith, permitting interviews with representatives of
> Meredith, appearing for depositions and trial testimony, and producing and/or
> providing any documents or names of other persons with relevant information in
> your possession or control arising out of your employment in a reasonable
> time, place and manner.

This Employment Agreement, including related stock option plans and the
Severance Agreement, contain all of the understandings and agreements between
you and Meredith as of the execution of this Employment Agreement and they
supersede and terminate all other understandings and agreements relating to your
employment with Meredith.

If any provision of this Employment Agreement shall be held to be invalid or
unenforceable, the remainder of this Employment Agreement shall nevertheless
remain in full force and effect. If any provision is held to be invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances.

This Employment Agreement shall be governed by New York law.

Meredith Corporation and I look forward to our association with you under the
terms expressed above. Please confirm your acceptance by signing as indicated
below.

 

MEREDITH CORPORATION

 

By:   /s/ Steve Lacy

Steve Lacy

--------------------------------------------------------------------------------

I understand and accept the terms and conditions of my employment with Meredith
as expressed above.

 

By:   /s/ Jack Griffin

Jack Griffin

 

 

--------------------------------------------------------------------------------

 

Schedule A

AOL Time Warner (Magazine-Operations)
American Media
Conde Nast
Disney (Magazine-Operations)
Gruner + Jahr
Hachette
Hearst (Magazine-Operations)
Martha Stewart omnimedia
Mary Englebriet
Primedia
Readers' Digest
Rodale
The Scripps Network
i Village
 

--------------------------------------------------------------------------------